Citation Nr: 1546149	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-11 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 70 percent for PTSD.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for any period prior to July 25, 2014.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972.

These matters come before the Board of Veterans' Appeals  (Board) from February and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the February 2013 decision, the RO denied entitlement to a rating in excess of 20 percent for type II diabetes mellitus and denied entitlement to a TDIU.  In the July 2013 decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective from March 27, 2007.

The Veteran testified before a Decision Review Officer (DRO) at a September 2014 hearing at the RO.  A transcript of that hearing has been associated with the file.

In November 2014, a DRO assigned an initial 70 percent disability rating for PTSD, effective from March 27, 2007.

In September 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to a higher initial rating for PTSD, entitlement to an increased rating for diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for PTSD on February 9, 2004; this claim was denied in July and February 2005 rating decisions; the Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in June 2005, but the Veteran did not file a substantive appeal.  
 
2.  The Board granted a petition to reopen the claim of service connection for PTSD by way of a December 2010 decision and a July 2013 rating action granted service connection for PTSD, at least in part, based on the newly submitted relevant service department records.  


CONCLUSION OF LAW

The criteria for an effective date of February 9, 2004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110(a), 7105(a), (b)(2), (d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2015), 3.155(a) (in effect prior to March 24, 2015), 3.156, 3.304(f), 3.400, 19.32, 20.200, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).

At the Veteran's September 2014 hearing, the DRO identified the issue of entitlement to an earlier effective date for the grant of service connection for PTSD as being an issue on appeal.  The Veteran's representative provided testimony as to the history of the Veteran's claims of service connection for PTSD and as to why an earlier effective date for the grant of service connection for PTSD was warranted.  Also, the Veteran has submitted additional relevant evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and some of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for PTSD.  In addition, he was afforded VA examinations for PTSD.

As explained in the remand below, there are additional VA psychiatric treatment records that have not yet been obtained.  Nevertheless, any such VA treatment records would not be relevant to the effective date issue on appeal because they would post-date the current effective date of service connection for PTSD. There is no indication or allegation that any information contained in any additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA or that entitlement to service connection for PTSD arose on an earlier date.  Treatment records cannot constitute an original or reopened claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).
There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the grant of service connection for PTSD.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The current effective date of service connection for PTSD is March 27, 2007, the date the Veteran's most recent petition to reopen the claim of service connection for PTSD was received.  The Veteran's initial claim of service connection for PTSD was received on February 9, 2004.  The RO denied this claim in a July 2004 rating decision because there was no evidence that the Veteran had engaged in combat and he had not reported any verifiable in-service stressors.  The Veteran was notified of the July 2004 decision and he did not appeal this decision, but he did submit a VA "PTSD Questionnaire" form and a statement in September 2004 which include reports of various stressors in service (including combat-related stressors).  Also, an October 2004 VA PTSD clinic note was associated with the file following the July 2004 decision.  This treatment record includes references to various psychiatric stressors in service (including combat-related stressors).  As these new records include evidence of specific psychiatric stressors in service (including combat-related stressors), the Board finds that new and material evidence was received within a year of the July 2004 decision and that decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b). 

The February 2004 claim of service connection for PTSD was readjudicated and again denied in a February 2005 rating decision on the basis that there was no evidence to confirm that the Veteran engaged in combat in service and that there was insufficient evidence to corroborate his claimed in-service stressors.  The RO explained that the Veteran had not received any awards to serve as verification of active participation in combat, he did not provide sufficient details on the PTSD questionnaire so as to allow for verification of his claimed stressors, and the stressors noted in his VA treatment records were unable to be verified.  In sum, although there was evidence of a diagnosis of PTSD related to combat trauma experienced in Vietnam, the evidence was insufficient to confirm that the Veteran engaged in combat and his claimed stressors could not be corroborated.

The Veteran submitted a timely notice of disagreement with the February 2005 decision and a statement of the case was issued in June 2005. 

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of entitlement to service connection for PTSD following the June 2005 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claim of service connection for PTSD following the June 2005 statement of the case, the RO closed the appeal.  The RO did not certify the issue to the Board at that time and no further action was taken by VA to suggest that this issue was on appeal.  Thus, the February 2005 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran next submitted a petition to reopen the claim of service connection for PTSD and this petition was received by the RO on March 27, 2007.  The petition was denied by way of an October 2007 rating decision on the basis that new and material evidence had not been submitted.  The Veteran submitted a timely notice of disagreement with the October 2007 decision, a statement of the case was issued in October 2008, and a timely substantive appeal (VA Form 9) was received later that month.  The Board denied the petition to reopen the claim of service connection for PTSD by way of a June 2009 decision.  The Veteran appealed the Board's denial to the Court.

In May 2010, the Court set aside the Board's June 2009 decision and remanded the case for readjudication in compliance with directives specified in a May 2010 Joint Motion filed by counsel for the Veteran and VA.  Following the Court's May 2010 decision, the Veteran's representative submitted service records obtained from the National Archives and Records Administration.  These records include Command Chronologies of the Marine Aircraft Group 36 dated during the period that the Veteran was stationed in Vietnam.  In December 2010, the Board granted the petition to reopen the claim of service connection for PTSD and remanded the underlying claim for further development.  

The RO subsequently granted service connection for PTSD by way of the July 2013 rating decision, from which the current appeal originates.  The RO explained that service connection for PTSD was warranted because the Veteran served in Vietnam from July to November 1969 and he claimed to have experienced mortar and rocket attacks while stationed at Phu Bai Combat Base.  The Command Chronologies that had been submitted by the Veteran confirmed that a rocket attack took place in July  1969 and that the Phu Bai Combat Base experienced five mortar/rocket attacks in August 1969.  Hence, the Veteran's reported stressors of mortar and rocket attacks were consistent with the circumstances surrounding his service in Vietnam and they were considered to be verified.  Also, VA examination reports dated in July 2011 and April 2013 established a link between the Veteran's diagnosed PTSD and his reported stressors involving mortar and rocket attacks.

In sum, service connection for PTSD was granted, in part, based on evidence in the Veteran's newly obtained service records (i.e. the Command Chronologies which verified his reported stressors in service).  Hence, the Board finds that the grant of service connection for PTSD was based, at least in part, on the service records that had existed at the time of the initial July 2004 rating decision, but had not been associated with the claims file at that time.  Thus, the provisions of 38 C.F.R. § 3.156(c)(3) are for application in this case.

As part of the initial February 2004 claim of service connection for PTSD, VA treatment records were obtained, including a July 2003 VA mental health services biopsychosocial assessment, a January 2004 VA general mental health note, and an October 2004 VA PTSD clinic note.  These records include diagnoses of PTSD/combat-related PTSD which were partly based upon the Veteran's reported stressors in service involving enemy rocket and mortar fire in July and August 1969.  In light of the fact that the Veteran was diagnosed as having PTSD based upon in-service stressors that were corroborated by the service records which were in existence at the time of the initial July 2004 decision, he met the criteria for service connection for PTSD at the time of his February 2004 claim.  There is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to February 9, 2004.  Since entitlement arose contemporaneous with the February 2004 claim, the proper effective date for the grant of service connection for PTSD is February 9, 2004.  See 38 C.F.R. § 3.156(c)(3).


ORDER

Entitlement to an effective date of February 9, 2004 for the grant of service connection for PTSD is granted.


REMAND

The evidence suggests that the Veteran's service-connected diabetes may have worsened since his last VA examination in January 2013.  For example, the January 2013 examination report reveals that the Veteran was not using insulin and that he had not been hospitalized for any episodes of ketoacidosis or hypoglycemia.  In a July 2013 statement submitted in lieu of VA Form 9 and during the September 2014 DRO hearing, however, the Veteran and his representative indicated that the Veteran had been hospitalized for an episode of hyperglycemia and it was suggested that the Veteran was using insulin (see page 29 of the hearing transcript).  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected diabetes is triggered.

With respect to the claim for a TDIU, the Veteran is currently in receipt of a total schedular rating, effective from July 25, 2014.  The claim for TDIU for the period prior to that date is still at issue.  The Board finds that medical findings as to the functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim.  Also, the claim for a TDIU is inextricably intertwined with the higher initial rating issue on appeal.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

A November 2014 VA psychiatric examination report reveals that the Veteran continued to receive VA psychiatric treatment and that he had been admitted at the VA Medical Center in Providence, Rhode Island (VAMC Providence) for psychiatric care in June 2014 and from September to October 2014.  The most recent VA treatment records in the file from VAMC Providence are dated to March 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
Also, following a November 2014 supplemental statement of the case, a relevant VA examination report dated in March 2015 was associated with the file by the AOJ.  This examination report includes evidence as to the impact of the Veteran's service-connected neuropathy on his ability to work.  As pertinent evidence was added to the record by the AOJ subsequent to the November 2014 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue of entitlement to a TDIU for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's grant of an effective date of February 9, 2004 for the grant of service connection for PTSD and assign an initial disability rating for PTSD during the period from February 9, 2004 through March 26, 2007.

2.  Obtain and associate with the file all updated VA records of treatment, to specifically include all records from VAMC Providence dated from June 2007 through February 2008 and from March 2013 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. 

The examiner shall specifically comment on whether the Veteran requires insulin (and the number of daily injections), oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis. 

The examiner shall also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide reasons for any opinion given.

4.  Thereafter, obtain an opinion from an appropriate examiner to determine the impact of the Veteran's  service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience for the period prior to July 25, 2014.  

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, erectile dysfunction, voiding dysfunction, bilateral peripheral neuropathy of the upper and lower extremities, and hearing loss) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him during any period prior to July 25, 2014.

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the March 2015 VA examination report and all additional relevant evidence received since the November 2014 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


